t c memo united_states tax_court jung sik and bok s lim petitioners v commissioner of internal revenue respondent docket no filed date matthew j mccann for petitioners wendy l wojewodzki for respondent memorandum opinion gerber judge this matter is before the court on petitioners’ motion for award of litigation costs pursuant to sec_7430 and rule ' references to sec_7430 in this opinion are to that section as amended by the taxpayer bill of right sec_2 publaw_104_ sec_701 110_stat_1452 effective with continued all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioners requested an evidentiary hearing however after considering the record and the parties’ memoranda we concluded that a hearing is not necessary to reach our decision see rule a the relevant facts are taken from the record and the parties’ memoranda at the time the petition was filed petitioners resided in temple hills maryland after concessions ’ the issues for our consideration are whether respondent’s position in the litigation proceedings was substantially justified and whether petitioners unreasonably protracted the proceedings ' continued respect to proceedings commenced after date the amendments to that section shift to the commissioner the burden of proving that the position_of_the_united_states was substantially justified sec_7430 b a judicial proceeding is commenced in this court with the filing of a petition see rule a petitioners filed their petition on date accordingly the amendments to sec_7430 are applicable here see 108_tc_430 respondent has conceded that petitioners substantially prevailed exhausted their administrative remedies and met the net_worth requirements in addition respondent conceded that his position after the calendar call of date was not substantially justified both parties agree that the hourly rate at which attorney’s fees should be awarded is limited to dollar_figure per hour discussion a general background respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure respondent conceded all adjustments determined in the notice_of_deficiency and the remaining issue for trial concerned whether petitioners were entitled to an overpayment to answer that question we had to decide whether the interest_paid by petitioners was deductible as business_interest if deductible as business_interest petitioners would have been entitled to certain deductions that they had not claimed on their returns and an overpayment the matter was decided in petitioners’ favor see lim v commissioner tcmemo_1998_432 filed date sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies ’ and did not unreasonably protract this requirement does not apply to an award for reasonable_administrative_costs see sec_7430 the administrative or judicial proceeding sec_7430 b to be a prevailing_party a taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and meet the net_worth requirements of u s c section d b see sec_7430 a and a taxpayer will not be treated as a prevailing_party however if the united_states established that its position was substantially justified see sec_7430 b b substantial justification as we stated earlier respondent concedes that petitioner substantially prevailed and met the net_worth requirements moreover respondent concedes that his position after the calendar call on date was not substantially justified the parties primarily dispute at what point in the litigation proceedings respondent’s position was no longer substantially justified petitioners contend that respondents’ position was not substantially justified from the time of the issuance of the notice_of_deficiency accordingly petitioners claim legal expenses for the period beginning with the preparation and filing of their petition respondent asserts that his position was substantially justified until the case was called for trial at the date calendar the notice_of_deficiency was sent to petitioners on date respondent’s appeals officer requested a meeting with petitioners’ representative ina letter dated date petitioners’ counsel replied that a meeting was inconvenient at that time but that documents could be provided by mail the appeals officer agreed and provided counsel with a list of needed information the requested information was not provided until date after a timely review of the requested information respondent’s appeals officer concluded on date that petitioners were entitled to a refund and forwarded a proposed settlement computation to petitioners’ counsel petitioners’ counsel indicated his agreement by return facsimile that same day on date however petitioners’ counsel was advised by the appeals officer that his supervisor refused to approve the proposed settlement the case was forwarded to the internal_revenue_service irs district_counsel on date week before calendar call shortly after being informed that there would be no settlement with the irs appeals_office petitioners’ counsel although the settlement proposal required petitioners to concede deductions to which they were arguably entitled the settlement was accepted to avoid the further expense of trial advised that litigation costs would be requested if the case could not be resolved guickly at a date trial preparation conference the parties discussed a settlement under which respondent would allow the requested overpayment and petitioners would agree not to assert a claim for attorney’s fees petitioners decided not to accept the settlement and to proceed to trial the commissioner’s position is substantially justified if that position could satisfy a reasonable person and if it has a reasonable basis in both fact and law see 487_us_552 we examine the facts known to the commissioner at the time the position was taken see 108_tc_430 respondent must prove that his position was substantially justified see sec_7430 b the fact that the commissioner eventually loses or concedes a case does not establish an unreasonable position see 86_tc_962 however the commissioner’s concession does remain a factor to be considered see dugan v commissioner tcmemo_1997_458 contrary to petitioners’ position respondent contends that he was substantially justified in his position from the issuance of the statutory_notice_of_deficiency on date until the calendar call on date petitioners did not provide respondent with all relevant requested information until date therefore no settlement could have been reached prior to date see salopek v commissioner tcmemo_1998_ when respondent ultimately received the information the appeals officer concluded that petitioners were entitled to a refund and forwarded a proposed settlement to petitioners respondent did not spend an unreasonable amount of time reviewing the information and proposing a settlement to petitioner although the proposed settlement was ultimately rejected by the associate chief of the irs appeals_office and the case was forwarded to district_counsel the time respondent spent reviewing the proposed settlement was not unreasonable respondent should not have to bear the litigation costs for a reasonable period of time it may take to review documentation and or modify his position see 854_f2d_263 7th cir affg tcmemo_1987_52 respondent concedes that his position was not substantially justified after the calendar call on date but has not explained what additional facts rendered the position any more or respondent received the requested information from petitioners on date and proposed a settlement on date petitioners’ counsel agreed to the proposed settlement on date and was informed that the proposed settlement had been rejected by the associate chief of the internal_revenue_service irs appeals_office on date less justified between date the date the proposed settlement was rejected and date respondent has failed to establish that his position was substantially justified beyond date the date when the proposed settlement was rejected accordingly petitioners are entitled to attorney’s fees incurred after date when the case was forwarded from the irs appeals_office to the district_counsel c unreasonable protraction of proceeding respondent contends that petitioners unreasonably protracted the litigation proceedings but respondent failed to provide any examples of how petitioners acted unreasonably sec_7430 b provides that no award of litigation costs may be made for any portion of the proceeding that the prevailing_party unreasonably protracted after petitioners provided respondent with the requested information petitioners did nothing to protract the proceeding moreover petitioners’ counsel agreed to respondent’s proposed settlement agreement on the same day that it was received d amount of attorney’s fees and expenses to be awarded having determined when in the court_proceeding respondent’s position was no longer substantially justified we must determine the appropriate amount of attorney’s fees and expenses to be awarded petitioners submitted a bill showing dollar_figure of miscellaneous costs and expenses of that total dollar_figure’ in expenses was incurred prior to the time the case was forwarded to the district_counsel therefore petitioners are entitled to dollar_figure in costs and expenses petitioners’ attorney billed a total of hours on this case of that total hours were billed after the case was forwarded to the district_counsel an award relating to attorney’s fees incurred in is limited to dollar_figure per hour see sec_7430 revproc_98_61 1998_52_irb_18 accordingly we award petitioners attorney’s fees in the amount of dollar_figure plus attorney’s fees and costs incurred pursuing this motion to reflect the foregoing an appropriate order and decision will be entered ’ that amount includes the dollar_figure fee to file petitioners’ petition with the tax_court and dollar_figure in postage costs
